We can concur in all that is said by Mr. Justice SEBRING in the opinion filed herewith as to the determination of question Two (2), but we cannot concur in the treatment of, nor with the conclusion which he has postulated as to question One (1).
Our conclusion is that as the order of the deputy commissioner was entered by him on the 5th day of January, 1943, and was filed with the Industrial Commission on the 7th day of January, 1943, it became final (as the judgment of the full commission) because of no petition for review having been filed at the expiration of seven days after having been so filed.
It, therefore, follows that by automatic affirmance, the order of the deputy commissioner became on January 14, 1943, final as the judgment of the full commission. It also follows that although the notice of appeal recites that the appeal is from the order of the deputy commissioner "dated and signed the 5th day of January, 1943, and filed with the Florida Industrial Commission on January 7, 1943" it is, by *Page 129 
operation of law, an appeal from the final judgment or award of the full commission. See Johnson v. Midland Constructors, Inc.,150 Fla. 353, 7 So.2d 449.
We, therefore, adhere to our holding in this regard as promulgated in Johnson v. Midland Constructors, Inc., supra, but agree to order of reversal for the reasons stated by Mr. Justice SEBRING in his treatment of question Two (2).
So ordered.
ADAMS, J., concurs.